United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 96-4093
                                 ___________

Elmer Oberhellmann, beneficiary         *
of Elmer Oberhellmann, Inc. Defined     *
Benefit Pension Plan,                   *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
Brian Hodak, also known as Bryon        * Appeal from the United States
Hodak, Fiduciary of the Elmer           * District Court for the
Oberhellmann, Inc. Defined Benefit      * Eastern District of Missouri.
Pension Plan,                           *     [UNPUBLISHED]
                                        *
             Defendant,                 *
                                        *
Kristin Petersen Oberhellmann,          *
Fiduciary and Trustee of the Elmer      *
Oberhellmann, Inc. Defined Benefit      *
Pension Plan; Kristin Petersen          *
Oberhellmann, Individually; Joann       *
Newman; Bradley Winters,                *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: May 21, 1998

                                 Filed: May 27, 1998
                                 ___________
Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

       Elmer Oberhellmann filed a notice of appeal from the district court’s1 order
dismissing his action. Because that order did not dispose of Kristin Oberhellmann’s
counterclaim against Elmer Oberhellmann, it was not a final order and we lack
jurisdiction to review it. See 28 U.S.C. § 1291; Fed. R. Civ. P. 54(b); Thomas v.
Basham, 931 F.2d 521, 522-23 (8th Cir. 1991). We therefore dismiss the appeal.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.

                                        -2-